 

Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 1 of uo

| See

 

US6E SDNY
|DOCL MENT
IELECTRONICALLY FILED

1

IDOC #:

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

_ - - - - -—- »- ~ - - -_ - = - - - - _ xX
Ta
UNITED STATES OF AMERICA ee et ee
1
- V. -
INFORMATION
RICHARD D. HART,
a/k/a “Rick Hart,” : S117 Cr. 248 (VLB)
Defendant.
- - - ~ - - - - - _ - -— « _ — ese - xX
COUNT ONE

(Conspiracy to Commit Mail Fraud and Wire Fraud)
The United States Attorney charges:
Background

1. From at least in or about 2009 through at least in or
about July 2015, Commerce Payment Systems did business as a
payment card processor for its merchant-customers, who were
merchants and small businesses that accepted credit cards and
debit cards from consumers. Commerce Payment Systems’
management and employees operated under a variety of corporate
names, including “Commerce Payment Systems,” “Commerce Payment
Group,” “Merchant Commerce,” “Empire Payments,” “Evolution
Bankcard,” and “Optimal Bankcard” (collectively referred to
herein as “CPS”).

2. RICHARD D. HART, a/k/a “Rick Hart,” the defendant, was
employed at CPS from in or about December 2011 through in or

about February 2015. For most of that time, HART was the
 

Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 2 of 7

supervisor of the majority of CPS's sales representatives, and
held himself out at times as an executive of CPS and its various
corporate affiliates.

3. From at least in or about December 2011, through at
least in or about February 2015, RICHARD D. HART, a/k/a “Rick
Hart,” the defendant, participated in a scheme to defraud the
merchant-customers of CPS. In the course of the scheme, HART
used false and deceptive statements to market and sell CPS’s
services as a payment card processor. Specifically, the fees
and other charges that CPS collected from its merchant-customers
for providing CPS’s payment card processing services far
exceeded what HART and his co-conspirators represented to CPS's
merchant-customers in CPS’s marketing materials, sales calls,
and written agreements.

STATUTORY ALLEGATIONS

4. From at least in or about December 2011, through at
least in or about February 2015, in the Southern District of New
York and elsewhere, RICHARD D. HART, a/k/a “Rick Hart,” the
defendant, and others known and unknown, willfully and
knowingly, combined, conspired, confederated and agreed together
and with each other to commit an offense against the United
States, to wit, mail fraud and wire fraud, in violation of Title

18, United States Code, Sections 1341 and 1343.
Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 3 of 7

5. It was a part and an object of the conspiracy that
RICHARD D. HART, a/k/a “Rick Hart,” the defendant, and others
known and unknown, knowingly and willfully, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, for the purpose of
executing such scheme and artifice and attempting so to do,
would and did place in a post office and authorized depository
for mail matter, a matter and thing to be sent and delivered by
the Postal Service, and would and did deposit and cause to be
deposited a matter and thing to be sent and delivered by a
private and commercial interstate carrier, and would and did
take and receive therefrom, a matter and thing, and would and
did cause to be delivered by mail and such carrier according to
the direction thereon, and at the place at which it was directed
to be delivered by the person to whom it was addressed, such
matter and thing, in violation of Title 18, United States Code,
Section 1341.

6. It was a further part and an object of the conspiracy
that RICHARD D. HART, a/k/a “Rick Hart,” the defendant, and
others known and unknown, knowingly and willfully, having
devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of false
 

Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 4 of 7

and fraudulent pretenses, representations, and promises, would
and did transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, in violation of
Title 18, United States Code, Section 1343.
OVERT ACTS

7. In furtherance of the conspiracy and to effect the
illegal objects thereof, RICHARD D. HART, a/k/a “Rick Hart,” the
defendant, and others known and unknown, committed the following
overt acts, among others, in the Southern District of New York
and elsewhere:

a. On or about August 29, 2013, HART sent an email to
an employee whom HART supervised, instructing that employee to
tell a prospective customer that CPS did not charge its
customers a Payment Card Industry (“PCI”) Data Security Standard
fee, when in truth and in fact, as HART well knew, CPS charged
its customers PCI fees of approximately $99 per year.

b. On or about February 20, 2014, a sales representa-
tive employed by CPS spoke by telephone with a prospective
customer in Dutchess County, New York, and convinced that pro-
spective customer to sign a card processing agreement with CPS.

(Title 18, United States Code, Section 371.)
Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 5 of 7

FORFEITURE ALLEGATION

 

8. As a result of committing the offenses charged in
Count One of this Informaton, RICHARD D. HART, a/k/a “Rick
Hart,” the defendant, shall forfeit to the United States,
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
any and all property, real or personal, that constitutes or is
derived, directly or indirectly, from proceeds traceable to the
commission of the offenses alleged in Count One of this
Information, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offenses.

Substitute Asset Provision

 

9. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,
a third person;
c. has been placed beyond the jurisdiction of the

Court ;
d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,
“

Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 6 of 7

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendants up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853(p); and
Title 28, United States Code, Section 2461(c).)

Lechner , bo

GEOFFREY S. BERMAN jf
United States Attorney
 

er

Case 1:17-cr-00248-VSB Document 86 Filed 01/10/19 Page 7 of 7

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
a Ve a
RICHARD D. HART, a/k/a “Rick Hart,”

Defendant.

 

INFORMATION
S117 Cr. 248 (VSB)

(18 U.S.C. § 371)

GHOFFREY S. BERMAN
United States Attorney.

 

 
